ALLOWANCE
Claims 21-40 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 17/001,229 filed on 08/24/2020, which claims the benefit as a CON of Application Number 16/417,317 filed on 05/20/2019, which claims benefit as a CON of Application Number 14/020,480 filed on 19/06/2013.

Terminal Disclaimer
The terminal disclaimer filed on 07/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 10,318,579, 10,754,891, and 11,176,195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Response to Amendments
Applicant’s amendments filed on 07/21/2022 have been fully considered by the examiner. Examiner withdraws the Non-statutory Double Patenting rejection to all claims.

Response to Arguments
Argument 1, Applicant argues that based on the filed terminal disclaimer the claims are now in condition for allowance.
Responding to Argument 1, applicant's argument has been fully considered and is persuasive placing independent claim 21 and its dependent claims 22-27, independent claim 28 and its dependent claims 29-34, and independent claim 35 and its dependent claims 36-40, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of why the current claims are allowable over the art of record, similar to the statements issued in the parent applications. The prior art of record, specifically Parundekar et al. (US 2014/0201004 A1), Mak et al. (US 2014/0123173 A1), Nussel et al. (US 2012/0271713 A1), and Long et al. (US 20100205049 A1), do not expressly teach or render obvious the invention as recited in independent claims 21, 28, and 35.
The prior art of record teaches an apparatus comprising:  
interface circuitry to access, via a network, a fingerprint and information associated with a playback device, the fingerprint generated in response to presentation of content by the playback device [Long: Para. 37, the metadata file associated with the digital content contains information describing the entire digital content (i.e. start index, duration, love, publisher data, etc.)]; and
at least one of dedicated circuitry that is configured to perform first operations or programmable circuitry that is to execute instructions to perform second operations, the at least one of the dedicated circuitry or the programmable circuitry to:
identify a break in the content based on the identification of the content [Mak: Fig. 4, Para. 56, all breaks are found and defined by location and duration information; Parundekar: Para. 85, a break can be noticed by a signal given to the device to play an ad after a song has completed; Long: Fig. 4, (406), Paras. 62, 37, receive advertisement marker (i.e. identify break) from the metadata file];
select an information segment to be inserted in the break in the content [Parundekar: Fig. 7, (706), Paras. 74-81, 151, selecting an ad based on user and contextual information] based on the information associated with the playback device [Parundekar: Fig. 7, (706), Paras. 74-81, 151, the system taking user and contextual information that is associated with the device to identify and select an ad to be presented] [Parundekar: Paras. 55, 77-78, the system selects ads to be presented based on user and contextual data, contextual data being applications used by both the user device and the presenting device, i.e., car infotainment center, one being navigation or GPS applications; Nussel: Fig. 4, (408), Para. 29, user’s origin, destination, and current location are gathered by GPS device]; and 
cause transmission of the information segment to the playback device via the network [Parundekar: Fig. 7, (708), Paras. 84, 151, inserting the selected ad into a break, after a song is complete, for presentation to the user(s); Nussel: Fig. 2, (208), Para. 22, transmitting, for presentation, the advertisement to the GPS device; Long: Fig. 4, (410, 414), Para. 63, inserting the advertisement into the break]. 

However, the prior art of record does not teach compare the fingerprint to one or more reference fingerprints to determine an identification of the content, respective ones of the one or more reference fingerprints corresponding to different media. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of compare the fingerprint to one or more reference fingerprints to determine an identification of the content, respective ones of the one or more reference fingerprints corresponding to different media a, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179